Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.       With respect to applicant’s remarks filed on 03/03/22, regarding rejected claims on pages 6-8, new amended limitation “determining a height of the vertical wire interconnection which has been bonded onto the substrate” has been found in new reference of Choi et al. (U.S. Pub. No. 2019/0246492), ([0059], figure 8B, claims 6, 11, 12.  The height of the top portions 831c dictates the height of the respective wires 820, and top portions 831c of the wire segments 831 are at a sufficient height from the common electrical ground structure 806.  Measuring height of the top portions of wires 820, and 831 is not different from determining a height of the vertical wire interconnection). 
2..	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            



5.          Claim(s) 1, 3, 7-9-12, is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Maruya et al. (Pub. No. 2019/0287941) in view of Soon et al. (U.S. Pat. No. 6,933,223) further in view of Choi et al. (U.S. Pub. No. 2019/0246492), further in view of Iwafuchi et al., (U.S. Pub. No. 2012/0211855). Hereafter “Maruya”, “Soon”, “Choi”, “Iwafuchi”.
            Regarding Claim(s) 1, Maruya teaches 
            capturing a top view of the vertical wire interconnection, (figures 2(A-B), 5(A-C), wire 42); identifying a position of a tip end of the vertical wire interconnection from the top view, (figures 1, 3(A-D), 5(A-C), free air ball 43 is not different from a tip end of the vertical wire 42);
           locating a conductive probe over the tip end of the vertical wire interconnection, (figures 1, 3(A-D), 5(A-C), bonding tool 40 is not different from a conductive probe over the tip end /free air ball 43), and lowering the conductive probe towards the vertical wire interconnection until an electrical connection is made between the conductive probe and the tip end of the vertical wire interconnection, (figures 5(A-C), 7, 11); and 
           determining a contact height at which the electrical connection is made, ([0003, 0047, 0088, 0097]).
	Although, Maruya does not teach the vertical wire interconnection comprises a ball bond formed on the substrate, and a vertical wire portion that extends vertically upwards from the ball bond and terminates at the tip end of the vertical wire interconnection, Soon teaches, (figure 1, ball bond 112, die 100 is not different from a substrate, the vertical portion of wire 104 having the height H1 is not different from a vertical wire portion that extends vertically upwards from the ball bond, wire 104 having tip end at ball bond 112 is not different from tip end of the vertical wire interconnection).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Maruya by having a vertical wire portion that extends vertically upwards from the ball bond in order to implement inspection system for bonding wire efficiently, (Soon, Abstract, column 1, lines 10-52).
            Further, although Maruya does not teach determining a height of the vertical wire interconnection which has been bonded onto the substrate, Choi teaches, ([0059], figure 8B, claims 6, 11, 12.  The height of the top portions 831c dictates the height of the respective wires 820, and top portions 831c of the wire segments 831 are at a sufficient height from the common electrical ground structure 806.  Measuring height of the top portions of wires 820, and 831 is not different from determining a height of the vertical wire interconnection).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Maruya by determining a height of the vertical wire interconnection which has been bonded onto the substrate in order to have sufficient clearance between the wires and the top surfaces of the electrical components, (Choi, [0059]).
           Moreover, although Maruya does not teach capturing wire interconnection with an optical system, Iwafuchi, (abstract, [0003, 0007, 0009, 0016, 0022, 0026]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Maruya by capturing wire interconnection with an optical system in order to implement the system efficiently, (Iwafuchi, [0002-0009]).
            Regarding Claim(s) 3, Maruya teaches the vertical wire portion is straight and substantially perpendicular to a planar surface of the substrate, (figures 1, 5(A-C), vertical wire portion 42).

            Regarding Claim(s) 7, Maruya teaches determining locations of a plurality of vertical wire interconnections that have been bonded onto the substrate, prior to capturing a top view of the substrate comprising each of the plurality of vertical wire interconnections, (figures 3(A-D), electrodes 112, 122.  It is inherent that locations of a plurality of vertical wire interconnections corresponding to electrodes 112, 122 are determined prior to capturing a top view of the substrate).

            Regarding Claim(s) 8, Maruya teaches bonding wire extending from a capillary of a bonding apparatus, (figures 5(A-C), pressing part 47 is not different from a capillary), the bonding apparatus being operative to bond vertical wire interconnections onto the substrate and further comprises a contact detection device for detecting electrical contact between the bonding wire and the vertical wire interconnection, ([0040]).

            Regarding Claim(s) 9, Maruya teaches forming a free air ball at a free end of the bonding wire prior to lowering the bonding wire towards the vertical wire interconnection, whereby the electrical connection is made between the free air ball on the bonding wire and the tip end of the vertical wire interconnection, (figures 3(A-D), 5(A-C)).

            Regarding Claim(s) 10, although Maruya does not teach a diameter of the free air ball is larger than a diameter of the bonding wire, and is up to 5 times of the diameter of the bonding wire, selection of a diameter of the free air ball is larger than a diameter of the bonding wire, and is up to 5 times of the diameter of the bonding wire or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate a diameter of the free air ball for the benefit of well operated bonding system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

            Regarding Claim(s) 11, Maruya teaches locating the conductive probe above a planar surface of the substrate without any obstacles in between; lowering the conductive probe towards the substrate until an electrical connection is made between the conductive probe and the substrate; and determining a substrate contact height at which the electrical connection is made, the substrate contact height corresponding to a height of the substrate, (figures 3(A-D), 5(A-C), 4, 7).

            Regarding Claim(s) 12, Maruya teaches determining an actual vertical height of the vertical wire interconnection by calculating a difference between the height of the vertical wire interconnection and the height of the substrate, ([0003, 0047, 0088, 0097]).


Allowable Subject Matter
6.          Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The allowable Subject matter was indicated in office Action mailed on 12/03/21.

Other references
	Lee Chang-Bae, (KR0129946).   Lee also teaches the vertical wire interconnection comprises a ball bond formed on the substrate, and a vertical wire portion that extends vertically upwards from the ball bond and terminates at the tip end of the vertical wire interconnection, (figure 5, elements 5, Z0, H3, 31a, 31).

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 8, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877